966 F.2d 1440
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Scott W. VEALE and David T. Veale, Plaintiffs, Appellants,v.STATE of New Hampshire, Defendant, Appellee.
No. 91-2117.
United States Court of Appeals,First Circuit.
May 27, 1992

Scott W. Veale on brief pro se.
David T. Veale on brief pro se.
John P. Arnold, Attorney General, and David S. Peck, Senior Assistant Attorney General, on Memorandum of Law.
Before Breyer, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
After carefully reviewing appellants' brief and the record, we affirm the judgment of the district court for essentially the reasons stated in the Order dated July 10, 1991 and in the Report and Recommendation of the magistrate judge dated March 11, 1991.  Because both opinions clearly set out the reasons why appellants failed to state a claim, we see no reason to repeat them here.


2
Affirmed.